Title: To James Madison from Richard Mentor Johnson, 13 August 1816
From: Johnson, Richard Mentor
To: Madison, James



Sir,
Great Crossing. Scott County 13th. Augt. 1816

I have not had time before this, to express our deep concern at a report that attempts will be made to have the military deposite at Newport within my congressional district removed to some other quarters.  I have already written to the Sec of War on this Subject but it is of too much importance to us & also to the nation in case of war to fail in our duty to call your attention also to this matter.  In case of war there is not a position west of the mountains more important than Newport as a military depot independent of the valuable works at that place.  Other considerations might be urged on this occasion but the Works & the commanding & safe position are Sufficient at this time.  We feel a confidence that no such Step would be taken in haste.  Our Election is over & I have Succeeded by a majority of about 1000 votes upon a vindication of the Compensation Bill  With the higest veneration & respect your ob. Sert.

Rh: M. Johnson

